Citation Nr: 0813769	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected residuals of a left modified radical mastoidectomy 
with otitis media and cholesteatoma formation, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 2006 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in March 2008.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The veteran's case was advanced on the Board's 
docket at the hearing due to his advanced age.  See Board 
Hearing Tr. at 2; 38 C.F.R. § 20.900(c) (2007).

At the Board hearing, the veteran submitted additional 
evidence, along with a waiver of RO jurisdiction of such 
evidence.  38 C.F.R. § 20.1304(c).  Nevertheless, for reasons 
outlined below, the Board finds that a remand is required in 
this case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was initially granted service connection for 
residuals of a left modified radical mastoidectomy with 
otitis media and cholesteatoma formation on the basis that 
this condition was related to an in-service incident in which 
the veteran's plane experienced sudden depressurization as a 
result of a mechanical failure.  His current appeal for an 
increased rating arises out of his contention that the 
symptomatology associated with his left ear condition is more 
severe than that contemplated by the 10 percent rating 
currently assigned.  He specifically contends that his left 
ear condition is productive of dizziness and vertigo, which 
he contends warrants a separate rating.  

The veteran has alternatively forwarded a service connection 
claim for vertigo and maintains that if his vertigo is 
unrelated to his service-connected left ear disability (and 
therefore could not be rated as part of his increased rating 
claim), it is either the product of the same in-service 
incident that caused his left ear condition (thus warranting 
direct service connection) or his service-connected 
hypertension (therefore warranting secondary service 
connection).  

Before the Board can properly adjudicate these claims, 
however, additional development is required.

Reasons for remand

Medical examination

The veteran's left ear condition is currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 6200, which sets 
forth criteria for rating chronic suppurative otitis media, 
mastioditis, or cholesteatoma (or any combination).  A 10 
percent rating is warranted under DC 6200 during suppuration, 
or with aural polyps.  That rating represents the only 
schedular rating available under this diagnostic code.  The 
note to Diagnostic Code 6200, however, commands that 
complications of otitis media, mastoiditis, and cholesteatoma 
such as hearing impairment, labrynthitis, tinnitus, facial 
nerve paralysis, and bone loss of the skull be separately 
evaluated.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2007).  As such, since the veteran is already assigned a 10 
percent rating under DC 6200 for the disability on appeal, an 
inquiry must be made into whether any complications of otitis 
media, mastoiditis, and/or cholesteatoma are present and, 
if so, whether such warrant a separate rating.  

As outlined above, the veteran contends that his dizziness is 
a complication of his service-connected left ear condition 
which warrants a separate rating.  His representative has 
suggested that Diagnostic Code 6204, relating to peripheral 
vestibular disorders, be used to rate these symptoms.  
See Representative's Statement dated in March 2008.

Although considerable medical evidence has already been 
associated with the claims file, the Board believes that some 
question remains as to whether the veteran's dizziness and/or 
vertigo is related to his service-connected left ear 
condition.  While the veteran was afforded a VA examination 
in September 2007 which referenced vertigo, the examiner 
noted that such was of "uncertain etiology" (although the 
examiner did suggest that the veteran's vertigo was "not 
thought to be related to the inner ear").  Treatment records 
from the same physician note that the veteran's symptoms were 
"probably" due to a vascular problem.  An August 2006 
neurology consult likewise suggests that the veteran's 
dizziness is not the product of an inner ear problem, but 
rather a vascular problem, namely "orthostatic 
hypotension."  The same consult notes that vertebrobasilar 
insufficiency could not be ruled out as a contributing 
factor.  A follow-up treatment note dated in January 2007 
also notes that the veteran's problems with dizziness 
"appear related to orthostasis and are positional rather 
than neurological."  Liberalizing blood pressure management 
was suggested.  The MRI/MRA was reviewed, and the overall 
diagnosis was "dizziness and giddiness."

Other evidence, however, suggests that the veteran's 
dizziness is not vascular in nature and is in fact related to 
his service-connected inner ear problems.  An August 2006 
magnetic resonance angiogram (MRA) of the brain revealed an 
abnormal signal about the mastoids bilaterally which 
suggested inflammatory disease and "might be considered as a 
possible cause of the [veteran's] vertigo."  A July 2006 
carotid Doppler study was also negative.  A January 2007 
treatment note further notes that there "appears to be no 
compromise to cerebral blood flow."  Moreover, a February 
2007 treatment note from the veteran's primary care physician 
suggests that inner ear problems are responsible for the 
veteran's falls.

As outlined above, much of the medical evidence regarding the 
etiology of the veteran's vertigo is speculative in nature 
and employs phrases such as "might be," "possible" or 
"uncertain etiology."  As such, this evidence cannot 
support the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
(observing that evidence which is speculative, general or 
inconclusive in nature cannot support a claim).  The 
remainder of the evidence reflects seemingly contradictory 
information regarding the exact cause of the veteran's 
vertigo.  Little explanation or reference to the veteran's 
pertinent medical history is given for any of the etiological 
opinions of record.  See Stefl v. Nicholson, 21 Vet. App. 
120, 125 (2007) (holding that "the mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the doctor's 
opinion"); see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report).  Indeed, many of the opinions rendered 
regarding the veteran's vertigo were given without the 
benefit of review of the veteran's claims file, including 
relevant medical records.  Moreover, if the veteran's balance 
problems are in fact secondary to a vascular condition, it 
remains unclear whether such vascular involvement includes 
the veteran's service-connected hypertension or some other 
service-connected disability.  

Because considerable questions remain as to the nature and 
etiology of the veteran's dizziness and/or vertigo, on remand 
an additional VA examination should be conducted and 
etiological opinion obtained.

Manlincon considerations

As alluded to above, the RO (separate from the increased 
rating claim on appeal) denied the veteran service connection 
for vertigo in a July 2007 rating decision.  Correspondence 
from the veteran received in January 2008, within the one-
year appeal period, requests that the "claim for vertigo be 
reconsidered."  Liberal construction of the veteran's 
January 2008 correspondence leads the Board to conclude that 
such can reasonably be construed as a Notice of Disagreement 
regarding the denial of service connection for vertigo.  See 
38 C.F.R. § 20.201 (2007).

Since the veteran's January 2008 correspondence, the RO has 
not issued a Statement of the Case (SOC) regarding the issue 
of service connection for vertigo.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that in these 
circumstances, where a Notice of Disagreement is filed, but a 
SOC has not been issued, the Board must remand the claim for 
issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriately qualified 
physician to determine the severity of 
his service-connected left ear disability 
and the nature and etiology of his 
vertigo and/or dizziness.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran, performing 
any clinically-indicated diagnostic 
testing, and any specialist 
consultations, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's dizziness 
and/or vertigo is the product of his 
service-connected residuals of a left 
modified radical mastoidectomy with 
otitis media and cholesteatoma formation.  
If the examiner determines that the 
veteran's dizziness and/or vertigo is not 
the product of his service connected left 
ear condition, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's dizziness 
and/or vertigo is related to any incident 
of service, including the 
depressurization incident which led to 
the veteran's left ear disability or to 
some other service-connected disability, 
including the veteran's service-connected 
hypertension.  A report of the 
examination and any specialist 
consultations should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

2.  Thereafter, readjudicate the issue of 
an increased initial rating for service-
connected residuals of a left modified 
radical mastoidectomy with otitis media 
and cholesteatoma formation, taking into 
consideration all appropriate diagnostic 
codes.  If the benefit sought on appeal 
remains denied, in whole or in part, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

3.  Readjudicate the claim of entitlement 
to service connection for vertigo.  If 
the decision does not result in a 
complete grant of benefits sought, issue 
a Statement of the Case.  The veteran 
should be advised of his appeal rights.  
If an appeal is perfected, the case 
should be returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

